Citation Nr: 0807895	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel 
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to August 1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Houston RO.  In December 2007, a videoconference hearing was 
held before the undersigned.  Additional evidence was 
submitted with a waiver of initial RO consideration.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss as the result of 
disease or injury that was present during his active military 
service.  

2.  The veteran does not have tinnitus as the result of 
disease or injury that was present during his active military 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his service.  Specifically, he 
asserts that he has hearing loss and tinnitus due to exposure 
to loud noise from very large and noisy computers, as well as 
generators, while performing duties as a computer technician.  
He also asserts that he was exposed to loud noise from 
aircraft taking off and landing, while on guard duty at the 
end of a runway in Guam.  At the December 2007 
videoconference hearing, the veteran indicated that he was 
not exactly sure when his tinnitus began because it was in 
the background when he was younger, and that he did realize 
he had a hearing problem until ten years earlier.  He stated 
that he did not have any postservice exposure to noise.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses.  An 
entrance examination report, dated in July 1964, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows (ASA values have been converted to ISO 
values):  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
5
0
LEFT
N/A
5
5
15
5

A June 1966 PULHES profile shows that his "hearing and ear" 
profile was "1."  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition).].  The veteran's 
separation examination report, dated in June 1969, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
20
10
LEFT
N/A
15
10
20
15

As for the post-service medical evidence, a December 2004 
private medical record indicates that the veteran reported 
that he had muffled hearing for several years and occasional 
mild tinnitus.  The physician noted that the veteran's risk 
factors for hearing loss included noise exposure in service 
and 2-3 incidents where he was exposed to a piercing car 
alarm.  

A December 2004 audiogram is in graph form only, and cannot 
be interpreted.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, the report states that the results revealed normal 
to grossly normal sensitivity through 4k Hz with moderate 
elevation at 6k to 8k Hz in the right ear and moderate high 
frequency hearing loss in the left ear.  The Board further 
notes that the audiogram appears to show hearing loss in the 
left ear as defined at 38 C.F.R. § 3.385.  

A January 2005 private magnetic resonance imaging (MRI) study 
of the ear canals was normal.  

On July 2005 VA audiological evaluation, the veteran 
complained of hearing loss and ringing in his ears.  He 
reported that during service, he had noise exposure from 
firearms and aircraft engines in service, and that after 
service, he had noise exposure from firearms, chain saws, a 
weed eater, and a leaf blower (from occupational and 
recreational activities).  Some of these activities were 
reportedly with ear protection and the others were not.  He 
indicated that his ears rang since he was in the military, 
and that it occurred once or twice a day.  Regarding 
bilateral hearing loss, the veteran reported that it had been 
progressive, and that he had no prior ear infections, ear 
surgery, of head injury.  Audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
25
25
LEFT
N/A
20
55
55
55

The average puretone threshold was 23 in the right ear and 46 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 in 
the left ear.  The diagnoses were normal hearing in the right 
ear to 4k Hz and mild to moderate sensorineural hearing loss 
in the left ear.  The audiologist concluded that since the 
veteran's hearing was normal when he separated from service, 
that his hearing loss was not related to military noise 
exposure.  She cited to research which indicated that 
previously noise-induced ears were not more sensitive to 
future noise exposure and that hearing loss due to noise did 
not progress in excess of what would be expected from the 
addition of age related threshold shifts once the exposure to 
noise discontinued.  With regard to tinnitus, the audiologist 
stated that the veteran's tinnitus was a subjective complaint 
with no objective means of documenting its presence or 
absence.  The examiner noted that the claims file revealed 
the presence of normal hearing bilaterally at discharge.  
Based on the absence of chochlear pathology at discharge and 
a duration that was inconsistent with noise-induced tinnitus, 
the examiner concluded that the veteran's "ear noise" was 
not related to his history of military noise exposure.  

The claims file includes a statement from the veteran's wife, 
and two lay statements, received in April 2006.  The authors 
essentially state that the veteran had difficulty hearing 
people upon separation from service.  The veteran's wife 
indicated that he has complained of ringing in his ears over 
the course of their marriage.  

The Board has determined that the claims must be denied.  In 
this case, the veteran's service medical reports do not show 
treatment for hearing loss symptoms, or tinnitus, nor do they 
show that he had hearing loss in either ear as defined at 
38 C.F.R. § 3.385.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  As for the 
post-service medical evidence, with regard to the right ear, 
there is no competent medical evidence to show that the 
veteran has right ear hearing loss as defined at 38 U.S.C.A. 
§ 3.385.  Under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In addition, 
even assuming arguendo that he has right ear hearing loss, 
the earliest medical evidence of hearing loss in either ear, 
as well as the earliest evidence of treatment for tinnitus, 
is found in the December 2004 private treatment reports.  
This is approximately 34 years after separation from service, 
and there is no record of treatment for hearing loss 
symptoms, or tinnitus, prior to this time.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence which 
links hearing loss, or tinnitus, to the veteran's service.   
In this regard, the only competent nexus opinions are found 
in the July 2005 VA examiner's opinion, both of which weigh 
against the claims.  Finally, there is no competent evidence 
to show that the veteran had sensorineural hearing loss in 
either ear that was manifest to a compensable degree within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that 
bilateral hearing loss, and tinnitus, were caused by service 
that ended in 1969.  In this case, while he may be competent 
to report that he perceives diminished hearing acuity, only 
audiometry as specified by regulation may establish that he 
has a hearing loss disability for VA compensations purposes.  
38 C.F.R. § 4.85.  When the veteran's service medical records 
(which do not show that he was treated for the claimed 
conditions), and his post-service medical records are 
considered (which indicate that the earliest relevant 
evidence is dated no earlier than 2004, and which do not 
contain competent evidence of a nexus between either of the 
claimed conditions and the veteran's service), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has bilateral hearing loss, and tinnitus, 
that are related to his service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in April 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has been afforded examinations for his claims for 
hearing loss, and tinnitus, and etiological opinions were 
obtained.  The Board therefore concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


